I am not in accord with the construction Mr. Justice BUTZEL gives to the following clause in the policy:
"Water damage (meaning the accidental discharge, leakage, or overflow of water, or steam from a plumbing system, overhead tanks, steam or hot water heating pipes, including radiators, standpipes for fire hose, sprinkler systems and/or by bursting steam or water pipes, boilers, or tanks within the premises)."
The rule of construction of an insurance policy is well stated in Mondou v. Lincoln Mutual Casualty Co., 283 Mich. 353, where we said:
"If the language of an insurance policy is not ambiguous, no construction, in the usual sense of the word, is called for.Wertman v. Michigan Mutual Liability Co., 267 Mich. 508;Indemnity Insurance Co. of North America v. Geist, 270 Mich. 510
. A contract will be construed so as to give effect to every word or phrase as far as practicable. Hapke v. Davidson,180 Mich. 138. This has always been the rule in this State."
In the case at bar the policy is a contract against loss by specifically enumerated perils. It is undisputed that the water which did the damage did not have its source in the plumbing system, but accumulated on the outside and ran under the rear door. The policy speaks in terms of water damage from a plumbing system, overhead tanks, steam or hot water *Page 462 
pipes within the premises. The parties contemplated that damages would result only from discharge, leakage and overflow of water that came from the plumbing system. In the instant case, the water never came from the plumbing system.
The judgment is reversed, without a new trial. Defendant may recover costs.
WIEST, BUSHNELL, POTTER, and CHANDLER, JJ., concurred with SHARPE, J.